DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to amended claims 1, 10 , and 18 have been considered but are moot in view of new grounds of rejection based on new citations from Dao (US 2018/0199398 A1).

3.	On pg. 9 of Applicant’s Response, applicant argues that Dao does not explicitly disclose "...when the second access network is an access network to which the UE is currently connected" in Claim 1. 

	Examiner respectfully disagrees with applicant’s argument. Dao states in par 175, “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to … AMF 218, … session modification request for an active session (1310b)”, wherein the second access network needs to be currently connected in order for the session modification request and the session modification to take place (Fig. 2A, UE 202 communicating (~connected) with Core Network 206 via (R)AN 204 which comprises AMF 218). The session modification of a session can be performed only when there is a session establishment (when the session for the session modification is established/exists) and the session establishment requires the access network connection since without having the access network connection the UE cannot transmit a PDU session establishment request (Dao [0239], “application on the UE side is expected to trigger the PDU session establishment request”; Fig. 2A, communication (~PDU session establishment request) from UE 202 to Core Network 206 via (R)AN 204 (~access network)).

4.	On pg. 10 of Applicant’s Response, applicant argues that Dao does not disclose the above feature which is currently presented. In particular, Dao does not explicitly disclose "...when the second access network is not an access network to which the UE is currently connected". 

 	Examiner respectfully disagrees with applicant’s argument. Dao states in pars. 159-160, “FIG. 7 illustrates, in a message flow diagram, an example of a session establishment procedure (700), in accordance with an embodiment of the present invention. Steps to the session establishment procedure (700) may be performed by several components of the non-roaming architecture 210 to establish a session between the UE 202 and the DN (~public network operator, par. 109 of Dao) 208 … UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with the access network (~AN) is not yet attached (~connected) and is not an access network to which the UE is currently attached (~connected). In Fig. 7, “(Steps to be included in the combined initial Attach and Session Request procedure) (360)” means that before the Session Request procedure the UE is not yet attached (~connected) to the access network (~AN).

5.	On pg. 11 of Applicant’s Response, applicant argues that Dao does not explicitly disclose the above feature "...the PDU session establishment request message comprises a PDU session identifier that has been registered through the first access network". 

	Examiner respectfully disagrees with applicant’s argument. Dao states in par. 257, “AMF 218 may read the UE ID (such as 5G temporary ID or SUPI) and PDU session ID(s) to find the (R)AN 204 (~registered through the first access network)”, wherein the PDU session ID(s) used for finding the (R)AN 204 would be registered through the (R)AN 204 (~first access network). Dao states in par. 222, “the AN 204 (~first access network) may establish radio resources (3050) with the UE 202 for the PDU session”, wherein a PDU session ID associated with the PDU session would be registered with the AN 204 (~first access network). Dao states in 159-160, “FIG. 7 illustrates, in a message flow diagram, an example of a session establishment par. 109 of Dao) 208 … UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


8.	Claims 1, 7, 9-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (US 2018/0199398 A1) in view of Jeong (US 2017/0048739 A1).

 	Regarding claim 1, Dao teaches a method to switch an access network ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”), the method comprising, 
 	receiving, by the UE, a first data from a first access network among the access networks ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”; [0411], “(R)AN identifier information may be used to distinguish between multiple (R)ANs in the case where a UE is connected to multiple (R)ANs”; the UE receives the first data from the first access network prior to a handover to a second access network); 
 	receiving access network switching for the first data ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”, wherein selection was made to select switching to the target (R)AN 204t (~second access network); Fig. 53), 
 	receiving a second access network corresponding to the access network switching ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”; Fig. 53);
	performing access network switching to the second access network ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t (~second access network). The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”, wherein the accessing network switching is performed from a source (R)AN 204s to a target (R)AN 204t); and 
([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”, wherein the forwarded data from a source (R)AN 204s to a target (R)AN 204t enables receiving the data (~first data) from the target (R)AN 204t (~second access network) by the UE), 
 	wherein the performing comprises: transmitting, by the UE, a protocol data unit (PDU) session modification request message to an Access and Mobility Management Function (AMF) when the second access network is an access network to which the UE is currently connected ([0175], “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to … AMF 218, … session modification request for an active session (1310b)”, wherein the second access network needs to be currently connected in order for the session modification request and the session modification to take place (Fig. 2A, UE 202 communicating (~connected) with Core Network 206 via (R)AN 204 which comprises AMF 218). The session modification of a session can be performed only when there is a session establishment (when the session for the session modification is established/exists) and the session establishment requires the access network connection since without having the access network connection the UE cannot transmit a PDU session establishment request ([0239], “application on the UE side is expected to trigger the PDU session establishment request”; Fig. 2A, communication (~PDU session establishment request) from UE 202 to Core Network 206 via (R)AN 204 (~access network))); and 
 	establishing access to the second access network and transmitting a protocol data unit (PDU) session establishment request message to the AMF when the second access network is not an access network to which the UE is currently connected, wherein the PDU session establishment request message comprises a PDU session identifier that has been registered through the first access network ([0159-0160], “FIG. 7 illustrates, in a message flow diagram, an example of a session establishment procedure (700), in accordance with an embodiment of the present invention. Steps to the session establishment procedure (700) may be performed by several components of the non-roaming architecture 210 to establish a session between the UE 202 and the DN (~public network operator, par. 109 of Dao) 208 … UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”, wherein the PDU session created together with the initial attach means that the access network (~AN) is not yet attached (~connected) and is not an access network to which the UE is currently attached (~connected); In Fig. 7, “(Steps to be included in the combined initial Attach and Session Request procedure) (360)” means that before the Session Request procedure the UE is not yet attached (~connected) to the access network (~AN); [0257], “AMF 218 may read the UE ID (such as 5G temporary ID or SUPI) and PDU session ID(s) to find the (R)AN 204 (~registered through the first access network)”, wherein the PDU session ID(s) used for finding the (R)AN 204 would be registered through the (R)AN 204 (~first access network); [0222], “the AN 204 (~first access network) may establish radio resources (3050) with the UE 202 for the PDU session”, wherein a PDU session ID associated with the PDU session would be registered with the AN 204 (~first access network)).  
Dao does not explicitly teach that the method to switch an access network is a method for user equipment (UE) to switch an access network in a heterogeneous access network, the first access network is among the heterogeneous networks, receiving, by the UE, access network switching for the first data from a user, receiving, by the UE, a second access network corresponding to the access network switching from the user, and performing, by the UE, access network switching to the second access network.
However, Jeong teaches a method for user equipment (UE) to switch an access network in a heterogeneous access network ([0182], “switch the IP flow from the WLAN (~first network) to an LTE network (~second network)” or [0168], “switch the IP flow from the LTE network to a WLAN”), a first access network among heterogeneous access networks ([0182], “switch the IP flow from the WLAN (~first access network) to an LTE network (~second access network)”, wherein the WLAN and the LTE are heterogeneous access networks), receiving, by the UE,  a second access network corresponding to the access network switching from the user ([0246], “user preference information configured by the user, such information may be transmitted from the UE to the operator's network for use in determining the access network for relaying the IP flow. For example, if the UE want to switch a specific IP flow from one access network to another, the corresponding information may be delivered to the core network (P-GW or PCRF)”; [0067], “UE may select a WLAN”), and performing, by the UE, access network switching to the second access network ([0246], “user preference information configured by the user, such information may be transmitted from the UE to the operator's network for use in determining the access network for relaying the IP flow. For example, if the UE want to switch a specific IP flow from one access network to another, the corresponding information may be delivered to the core network (P-GW or PCRF)”; [0067], “UE may select a WLAN”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong with the teaching of Dao in order to conveniently enable a user to control switching via a UE a data access/flow from one access network to another in a heterogeneous access network environment for optimal cost and powers savings.

 	Regarding claim 7, Dao in view of Jeong teaches the method of claim 1, 
 	wherein a request type of the PDU session establishment request message comprises an existing PDU session (Dao [0400], “SMF 220 sends a N4 Message Session Establishment Request (6610) message to the target UPF 212t. The message (6610) includes the PDU Session ID, the QoS policy, the charging policy, and (R)AN tunnel information”) or a multi-access PDU session and an added radio access technology type.  

	Regarding claim 9, Dao in view of Jeong teaches the method of claim 1, wherein a unit of the first data is a data network, a tunnel for a data bearer, a service grouping a plurality of internet protocol (IP) flows, a QoS flow identity, or a single IP flow (Dao [0722], “Message (N2 SM information (RAN Tunnel info, List of accepted QoS Flows, List of rejected QoS Flows))”).  

 	Regarding claim 10, Dao teaches a method for switching a first access network ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s (~first access network) to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”), 
	which is a current access network of a first data ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s (~current access network of the first data) to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”), 
	to a second access network ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t (~second access network). The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”), the method comprising: 
	determining, by the UE, whether the second access network is an access network to which the UE is currently connected, and requesting, by the UE, Access and Mobility Management Function (AMF) to switch an access network to the second access network ([0160], “UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”),
 	wherein the requesting comprises: transmitting a protocol data unit (PDU) session modification request message to the AMF when the second access network is an access network to which the UE is currently connected ([0175], “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to … AMF 218, … session modification request for an active session (1310b)”, wherein the second access network needs to be currently connected in order for the session modification request and the session modification to take place (Fig. 2A, UE 202 communicating (~connected) with Core Network 206 via (R)AN 204 which comprises AMF 218). The session modification of a session can be performed only when there is a session establishment (when the session for the session modification is established/exists) and the session establishment requires the access network connection since without having the access network connection the UE cannot transmit a PDU session establishment request ([0239], “application on the UE side is expected to trigger the PDU session establishment request”; Fig. 2A, communication (~PDU session establishment request) from UE 202 to Core Network 206 via (R)AN 204 (~access network))); and 
 	transmitting a protocol data unit (PDU) session establishment request message to the AMF when the second access network is not an access network to which the UE is currently connected, wherein the PDU session establishment request message comprises a PDU session identifier that has been registered through the first access network ([0159-0160], “FIG. 7 illustrates, in a message flow diagram, an example of a session establishment procedure (700), in accordance with an embodiment of the present invention. Steps to the session establishment procedure (700) may be performed by several components of the non-roaming architecture 210 to establish a session between the UE 202 and the DN (~public network operator, par. 109 of Dao) 208 … UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”, wherein the PDU session created together with the initial attach means that the access network (~AN) is not yet attached (~connected) and is not an access network to which the UE is currently attached (~connected); In Fig. 7, “(Steps to be included in the combined initial Attach and Session Request procedure) (360)” means that before the Session Request procedure the UE is not yet attached (~connected) to the access network (~AN); [0257], “AMF 218 may read the UE ID (such as 5G temporary ID or SUPI) and PDU session ID(s) to find the (R)AN 204 (~registered through the first access network)”, wherein the PDU session ID(s) used for finding the (R)AN 204 would be registered through the (R)AN 204 (~first access network); [0222], “the AN 204 (~first access network) may establish radio resources (3050) with the UE 202 for the PDU session”, wherein a PDU session ID associated with the PDU session would be registered with the AN 204 (~first access network)).    
	Dao does not explicitly teach that the second access network is in a heterogeneous access network and receiving, by user equipment (UE), the first data and the second access network from a user.
	However, Jeong teaches a heterogeneous second access network ([0182], “switch the IP flow from the WLAN (~first network) to an LTE network (~second network)” or [0168], “switch the IP flow from the LTE network to a WLAN”) and 
([0246], “user preference information configured by the user, such information may be transmitted from the UE to the operator's network for use in determining the access network for relaying the IP flow. For example, if the UE want to switch a specific IP flow from one access network to another, the corresponding information may be delivered to the core network (P-GW or PCRF)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong with the teaching of Dao in order to enable users to control switching to a second heterogeneous access network for a better communication service more suitable to the user for optimal cost and powers savings.

 	Regarding claim 11, Dao in view of Jeong teaches the method of claim 10, further comprising confirming, by the AMF, a Session Management Function (SMF) corresponding to the PDU session modification request message; and transmitting, by the AMF, the PDU session modification request message to the SMF (Dao [0175], “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to the SMF 220, via AMF 218, … session modification request for an active session (1310b)”).  

	Regarding claim 14, Dao in view of Jeong teaches the method of claim 10, further comprising: selecting, by the AMF, a Session Management Function (SMF) (Dao [0160], “AMF 218 uses the SM-NSSAI to select a SMF 220 and forward the session request message to the selected SMF 220 (710), together with an IP address of the serving AN”).  

	Regarding claim 17, Dao in view of Jeong teaches the method of claim 11, wherein a unit of the first data is a data network, a tunnel for a data bearer, a service grouping a plurality of internet protocol (IP) flows, a QoS flow identity, or a single IP flow (Dao [0722], “Message (N2 SM information (RAN Tunnel info, List of accepted QoS Flows, List of rejected QoS Flows))”).  

 	Regarding claim 18, Dao teaches user equipment (UE) performing access network switching in multiple access network, the UE ([0316], “handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell”) comprising: 
an radio frequency (RF) module receiving a first data flow from a first access network among the multiple access networks ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”; [0411], “(R)AN identifier information may be used to distinguish between multiple (R)ANs in the case where a UE is connected to multiple (R)ANs”; the UE receives the first data from the first access network prior to a handover to a second access network); and 
 	a processor ([0104], “a device may contain multiple instances of a component, such as multiple processing units, processors”) receiving access network switching of the first data flow and selecting a second access network corresponding to the access network switching ([0316], “procedure (5300) includes handover preparation (5302) and handover execution (5304). The handover execution (5304) includes the forwarding of data (5306) from a source (R)AN 204s to a target (R)AN 204t. The target (R)AN 204t sends an N2 path switch request message (5308) to the AMF 218 that includes an indication that the UE 202 has moved to a new target cell, and a list of PDU sessions to be switched or removed”, wherein selection was made to select switching to the target (R)AN 204t (~second access network),
  	wherein the processor ([0104], “a device may contain multiple instances of a component, such as multiple processing units, processors”) controls to transmit a protocol data unit (PDU) session modification request message to the AMF when the second access network is an access network to which the UE is currently connected ([0175], “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to … AMF 218, … session modification request for an active session (1310b)”, wherein the second access network needs to be currently connected in order for the session modification request and the session modification to take place (Fig. 2A, UE 202 communicating (~connected) with Core Network 206 via (R)AN 204 which comprises AMF 218). The session modification of a session can be performed only when there is a session establishment (when the session for the session modification is established/exists) and the session establishment requires the access network connection since without having the access network connection the UE cannot transmit a PDU session establishment request ([0239], “application on the UE side is expected to trigger the PDU session establishment request”; Fig. 2A, communication (~PDU session establishment request) from UE 202 to Core Network 206 via (R)AN 204 (~access network))), and 
 	the processor ([0104], “a device may contain multiple instances of a component, such as multiple processing units, processors”) controls to transmit a protocol data unit (PDU) session establishment request message to the AMF when the second access network is not an access network to which the UE is currently connected, wherein the PDU session establishment request message comprises a PDU session identifier that has been registered through the first access network ([0159-0160], “FIG. 7 illustrates, in a message flow diagram, an example of a session establishment procedure (700), in accordance with an embodiment of the present invention. Steps to the session establishment procedure (700) may be performed by several components of the non-roaming architecture 210 to establish a session between the UE 202 and the DN (~public network operator, par. 109 of Dao) 208 … UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”, wherein the PDU session created together with the initial attach means that the access network (~AN) is not yet attached (~connected) and is not an access network to which the UE is currently attached (~connected); In Fig. 7, “(Steps to be included in the combined initial Attach and Session Request procedure) (360)” means that before the Session Request procedure the UE is not yet attached (~connected) to the access network (~AN); [0257], “AMF 218 may read the UE ID (such as 5G temporary ID or SUPI) and PDU session ID(s) to find the (R)AN 204 (~registered through the first access network)”, wherein the PDU session ID(s) used for finding the (R)AN 204 would be registered through the (R)AN 204 (~first access network); [0222], “the AN 204 (~first access network) may establish radio resources (3050) with the UE 202 for the PDU session”, wherein a PDU session ID associated with the PDU session would be registered with the AN 204 (~first access network)).    
Dao does not explicitly teach wherein the processor determines whether the second access network is a network to which the UE is currently connected, and controls to request an Access and Mobility Management Function (AMF) to switch an access network to the second access network.
([0160], “UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong with the teaching of Dao in order to conveniently enable a user to control switching a data access/flow from one access network to another in a heterogeneous access network for optimal cost and powers savings.

9.	Claims 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Jeong, and further in view of Kim (US 20180070288 A1).

	Regarding claim 12, Dao in view of Jeong teaches the method of claim 10, wherein the method further comprises transmitting, by the SMF, a PDU session modification response message to the AMF after the SMF updates the IFOM rule (Dao [0179], “SMF 220 may send to the UE 202 a UE-SMF session modification response message”).  
	The combination does not explicitly teach wherein the PDU session modification request message comprises information on an IP flow mobility (IFOM) rule update.  
	However, Kim teaches PDU session modification request message comprises information on an IP flow mobility (IFOM) rule update ([0218], “updated routing rule may be transferred to the P-GW 530 during a session modification procedure”; [0221], “in the case of the NBIFOM initiated by the UE, the UE 100 transfers the updated routing rule to the P-GW 530”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Dao as modified by Jeong in order to offload the specific IP flow of the PDN connection to the WLAN (Kim [0267]). 

 	Regarding claim 13, Dao in view of Jeong, and further in view of Kim teaches the method of claim 12, further comprising updating, by the UE, the rule after the UE receives the PDU session modification response message from the AMF (Dao [0179], “If the session modification request came from the UE 202 (1310b) or the SMF 220 (1310c), the SMF 220 may send to the PCF 222 a PCF-SMF session modification response message (1390a) which contains new session parameters”, where in the response message is sent via the AMF and the rule is modified from the new session parameters). 
	Dao does not explicitly teach that the rule is an IFOM rule.
([0009], “receiving a response message including Wireless Local area Network (WLAN) control information for supporting the NB IFOM from the P-GW in response to the first message”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong with the teaching of Dao as modified by Jeong and Kim in order to enable attempt of PDN connection via a base station and a WLAN based on a response message (Jeong [0009]). 

 	Regarding claim 15, Dao in view of Jeong teaches the method of claim 14, wherein the method further comprises transmitting, by the SMF, a control message for path change to a User Plane Function (UPF) after the SMF updates the rule (Dao [0372], “SMF 220 sends to the AMF 218 an N11 Message ACK (6320) message for PDU Sessions which have been successfully switched. The message (6320) includes CN Tunnel Information, and indicates whether the (R)AN N3 tunnel information is updated (e.g., path switched) or deactivated (e.g., path released)”; [0713], “SMF selects a new intermediate UPF for the PDU session, an N4 Session Establishment Request message is sent to the new intermediate UPF, providing Packet detection, enforcement and reporting rules to be installed on the T-UPF”). 
	The combination does not explicitly teach wherein: a PDU session establishment request message comprises information on an IP flow mobility (IFOM) rule update.
 	However, Kim teaches wherein a PDU session establishment request message further comprises information on an IP flow mobility (IFOM) rule update ([0267], “requesting the P-GW 530 to update the NBIFOM routing rule to offload the specific IP flow of the PDN connection #1 to the WLAN”) and an IFOM rule ([0267], “requesting the P-GW 530 to update the NBIFOM routing rule to offload the specific IP flow of the PDN connection #1 to the WLAN”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Dao as modified by Jeong in order to offload the specific IP flow of the PDN connection to the WLAN (Kim [0267]). 

 	Regarding claim 16, Dao in view of Jeong, and further in view of Kim teaches the method of claim 15, further comprising transmitting, by the UPF, a response message to the control message to the SMF, wherein the response message comprises an ACK information for the rule (Dao [0713-0714], “SMF selects a new intermediate UPF for the PDU session, an N4 Session Establishment Request message is sent to the new intermediate UPF, providing Packet detection, enforcement and reporting rules to be installed on the T-UPF … New UPF to SMF: N4 Session Establishment Response. The new UPF sends an N4 Session Establishment Response message to the SMF. If the UPF allocates CN tunnel info, the UPF provides CN DL tunnel info and UL tunnel info (i.e. CN N3 tunnel info) to the SMF”)”).  
	The combination of Dao and Jeong does not explicitly teach that the rule is an updated IFOM rule.
([0218], “updated routing rule may be transferred to the P-GW 530 during a session modification procedure”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Dao as modified by Jeong in order to offload the specific IP flow of the PDN connection to the WLAN (Kim [0267]).

	Regarding claim 19, Dao in view of Jeong teaches the method of claim 18. 
	The combination does not explicitly teach wherein the PDU session modification request message comprises information on an IP flow mobility (IFOM) rule update.  
	However, Kim teaches PDU session modification request message comprises information on an IP flow mobility (IFOM) rule update ([0218], “updated routing rule may be transferred to the P-GW 530 during a session modification procedure”; [0221], “in the case of the NBIFOM initiated by the UE, the UE 100 transfers the updated routing rule to the P-GW 530”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Dao as modified by Jeong in order to offload the specific IP flow of the PDN connection to the WLAN (Kim [0267]). 

	Regarding claim 20, Dao in view of Jeong teaches the method of claim 18, 

	However, Kim teaches PDU session establishment request message further comprising information on an IP flow mobility (IFOM) rule update ([0267], requesting the P-GW 530 to update the NBIFOM routing rule to offload the specific IP flow of the PDN connection #1 to the WLAN”).    
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Dao as modified by Jeong in order to offload the specific IP flow of the PDN connection to the WLAN (Kim [0267]). 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Jeong, and further in view of Alfano (US 2019/0068625 A1).

	Regarding claim 8, Dao in view of Jeong teaches the method of claim 7.
	Dao does not explicitly teach wherein the performing further comprises receiving a PDU session establishment response message from the AMF, and the PDU session establishment response message comprises an ACK for the PDU session establishment request message.
	However, Alfano teaches wherein: performing further comprises receiving a PDU session establishment response message from an AMF, and the PDU session establishment response message comprises an ACK for a PDU session establishment ([0139], “SMF 514 then sends a PDU session establishment response to the NG-UE 510 via the AMF 512, shown by message 556”; [0126], “PDU session establishment request message 522 from the UE”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alfano with the teaching of Dao as modified by Jeong in order to provide all key materials that are needed for the UE to derive the same keys as the UPF (Alfano [0139]). 

11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Jeong, further in view of background of Xia (US 2020/0186977 A1), and further in view of Tilander (US 2005/0027852 A1).

 	Regarding claim 4. Dao in view of Jeong teaches the method of claim 1, wherein the PDU session modification request message comprises information (Dao [0175], “A PDU session modification procedure may be triggered by … the UE 202, … when the UE 202 sends to … AMF 218, … session modification request for an active session (1310b). The request may include the SM-NSSAI, the temp UE ID, the session ID, a list of parameters to be changed and their new values, and a UE time zone”).  
  	The combination does not explicitly teach that the comprising information is comprising information on traffic of the first data and the information on the second access network is path information.
([0015], “a session modification request through an Sx interface), to instruct the UP to restore a traffic threshold to 10 M”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the background of Xia with the teaching of Dao as modified by Jeong in order to instruct the UP to restore a traffic threshold to a certain level (the background of Xia [0015]).
 	The combination does not explicitly teach that the PDU session modification request message comprises path information on the second access network.
	However, Tilander teaches a PDU session modification request message comprising path information ([0046], “The session modification request could typically provide information about a new communication path to be associated with the session”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the Tilander with the teaching of Dao as modified by Jeong and the background of Xia in order to provide information about a new communication path to be associated with the session (Tilander [0046]).  

 	Regarding claim 5, Dao in view of Jeong, further in view of the background of Xia, and further in view of Tilander teaches the method of claim 4, wherein: the performing further comprises receiving a PDU session modification response message (Dao Fig. 13, UE-SMF Session Modification Response (1390b) from the AMF 218 to the UE 202). 


Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643